Citation Nr: 1607228	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Board remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss for further evidentiary development.  In May 2012, it added the issue of entitlement to a TDIU to the Veteran's appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded both issues for further evidentiary development.


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's hearing loss has been manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear, at worst.

2.  The Veteran's service-connected bilateral hearing loss and tinnitus do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  The requirements for establishing entitlement to a TDIU due to service-connected bilateral hearing loss and tinnitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The claim for a compensable rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection, so additional notice is not required with respect to that issue, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regarding the TDIU claim, compliant VCAA notice was provided in December 2012 and March 2014.  The claim was last readjudicated in July 2014.

Concerning the duty to assist, VA has obtained service treatment records, post-service treatment records, and VA examination reports.

The Board also notes that the actions requested in the prior remands have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) asked the Veteran to identify any additional treatment providers, obtained ongoing VA treatment records and additional VA examinations and opinions, and issued supplemental statements of the case.  Accordingly, the Board finds that there        has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Bilateral Hearing Loss

The Veteran is seeking an initial compensable disability rating for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board briefly notes that, although 38 C.F.R. § 4.86 provides an alternative method of evaluation for exceptional patterns of hearing impairment, the evidence   in this case does not establish the requisite criteria.  Thus, use of Table VIA in determining the Roman numeral designations for the Veteran's bilateral hearing   loss is not appropriate, and only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review. 

The Veteran has been afforded three VA examinations during the claim period, none of which document compensable hearing loss.  In that regard, an audiogram conducted during a September 2009 examination showed pure tone thresholds of 30, 40, 55, and 55 decibels in the right ear and 30, 40, 60, and 55 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 45 decibels in the right ear and 46 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.

During a February 2012 VA examination, an audiogram showed pure tone thresholds of 30, 45, 55, and 55 decibels in the Veteran's right ear and 25, 40, 60, and 60 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 46 decibels in both ears.  Speech audiometry revealed  speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  Applying those results to Table VI again yields a finding of Level I hearing loss in both ears and a noncompensable rating under Table VII.

Finally, an audiogram conducted during an April 2014 VA examination showed pure tone thresholds of 30, 45, 55, and 60 decibels in the right ear and 30, 45, 65, and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 48 decibels in the right ear and 51 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Those results again yield a finding of Level I hearing loss in both ears and a noncompensable rating.

The Board acknowledges that the record also includes a June 2009 private audiological evaluation that suggests a greater decrease in the Veteran's speech discrimination ability than has been documented during his VA examinations.  However, the results obtained during the course of that private evaluation are      not valid for rating purposes, because VA examinations follow a protocol that         is mandated by regulation and that was not followed by the private examiner.  Specifically, the audiological testing conducted for the Veteran's left ear did not include testing at 3000 Hertz, one of the frequencies specified in 38 C.F.R. § 4.85, and, although speech audiometry testing was conducted, there is no indication    that the Maryland CNC controlled speech discrimination test was used.  Indeed, a comparison of the results of the June 2009 testing-showing speech recognition ability of 84 percent in the right ear and 80 percent in the left ear-to the significantly higher and fairly consistent speech audiometry results documented during VA examinations spanning a period of nearly 5 years suggests that comparable speech discrimination testing was not used.  More to the point, however, ignoring the mandated protocols, for argument's sake, and applying      the relevant results from the June 2009 audiological evaluation to Table VI yields  a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level III in the other, a noncompensable rating is still assigned under Table VII.  In short, even if the June 2009 evaluation was valid, the levels of hearing loss documented during that evaluation would not entitle the Veteran to a higher rating.  38 C.F.R. § 4.85 (2015).

Although the Board acknowledges that the Veteran wears hearing aids and sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing his wife calling him for help, hearing people on the telephone or with background noise, hearing the television and radio, and hearing warnings on job sites, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record  is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, as discussed in connection with the Veteran's TDIU claim, below, the April 2014 VA examiner addressed the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  Although the Veteran has described various situations in which his hearing loss creates difficulties, all of the scenarios he has described result solely from impaired hearing, which the rating criteria specifically contemplates.  Moreover, the Veteran is in receipt of a separate, compensable disability rating for symptoms of tinnitus.  Thus, the Veteran's disability picture     is contemplated by the rating schedule, and the assigned schedular evaluation        is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In short, as the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss, his claim for an increased initial rating must be denied.

III.  TDIU

The Veteran is also seeking entitlement to a TDIU.  Specifically, he has asserted that his service-connected bilateral hearing loss and tinnitus forced him to retire early from his career as a construction electrician, due to the safety hazards his hearing loss presented on the job.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason   of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability    rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU due to service-connected bilateral hearing loss and tinnitus.

At the outset, the Board notes the Veteran's bilateral hearing loss is assigned a noncompensable disability rating and his tinnitus is assigned a 10 percent disability rating.  Thus, he does not meet the requirements for a TDIU due to those disabilities on a schedular basis.  38 C.F.R. § 4.16(a).

The Board also finds that referral for consideration of a TDIU on an extraschedular basis is not warranted, as the most probative evidence does not show that the Veteran is precluded from obtaining or maintaining employment due to his hearing loss and tinnitus.

The record reflects that the Veteran completed high school and electrical school,  and that he also completed 12 hours of continuing education per year from 1976 until 2009 or 2011 in connection with his profession as an electrician.  He has reported working as a construction electrician from the 1970s until his retirement   in approximately 2009.  

As already noted, the Veteran has primarily asserted that he had to retire early because his hearing loss made it unsafe for him to perform his duties as an electrician on construction sites.  Documentation submitted by the Veteran's local hiring hall of the International Brotherhood of Electrical Workers confirms his retirement from the profession of electrician, although the exact date of retirement  is unclear.  For example, the form states that the Veteran last worked in November 2008, but also reports that he retired in July 2011 and May 2012.  Regardless of    the precise date on which he retired from his career as a construction electrician, however, the evidence does not suggest that the Veteran is unable to obtain or maintain gainful employment because of his bilateral hearing loss and tinnitus.  In that regard, the Board finds particularly probative the opinion of the examiner who conducted the Veteran's April 2014 VA audiological examination.  That examiner acknowledged the Veteran's report that he had difficulty hearing in the presence of background noises, with soft speech, and in his work environment of construction sites, but opined that "with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss should not significantly affect vocational potential or limit participation in most work activities.  Hearing loss does not preclude an individual from obtaining employment."  

Although the Veteran has asserted that he could not continue working in his    chosen profession of construction electrician due to the safety hazards created by  his hearing loss and tinnitus, the Board notes that his reports regarding whether or not he continued to work in any capacity have been somewhat inconsistent.  For example, although the Veteran stated on his TDIU applications that he last worked full time in January 2009, in May 2011, a treating clinician noted that the Veteran was unable to return in two weeks for a blood pressure check because he was working.  In March 2013, during a physical therapy appointment for nonservice-connected conditions,  the Veteran told a VA clinician that he was working part time as an electrician, and noted that he could only come for a few sessions of physical therapy due to his work schedule.  In May 2014, during a follow-up appointment for various medical complaints, the Veteran noted that he had been experiencing shoulder pain since remodeling a friend's bathroom.

The Board acknowledges that the foregoing evidence does not discredit the Veteran's report that he stopped working as a full time construction electrician in 2009 due to the safety hazard he determined his hearing loss and tinnitus posed to himself and others.  However, the evidence indicating the Veteran has been working part time since his voluntary retirement is relevant to the underlying question here, which is whether he is capable of performing the physical and mental acts required by employment.  The Board finds that he is.  Indeed, the Veteran himself has not asserted that his hearing loss and tinnitus have stripped him of the technical skills necessary to be a competent electrician.  Rather, he has merely argued that his hearing loss and tinnitus disabilities make it unsafe for him to work in a construction environment.  However, even putting aside the other types of physical or sedentary work the record suggests the Veteran could perform, there is no indication anywhere in the record that a construction environment is the only environment in which the Veteran could work as an electrician.

In short, the Board finds that the Veteran's representations, submitted during the course of this claim, of the effects of his hearing loss and tinnitus on his ability      to work, are less persuasive than the 2014 VA examiner's opinion and the other evidence of record addressing that issue, including statements the Veteran has made to VA clinicians regarding his activities subsequent to his retirement.  There is no credible, competent evidence indicating that he is unable to perform gainful employment due to his service-connected hearing loss and tinnitus.

In summary, the Board finds that the preponderance of the probative evidence indicates the Veteran's service-connected bilateral hearing loss and tinnitus do     not render him incapable of performing the physical and mental acts required        by employment when considered with his education and prior work history.  Accordingly, the criteria for TDIU are not met, referral for extraschedular consideration is not warranted, and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a TDIU due to service-connected bilateral hearing loss and tinnitus is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


